Citation Nr: 1435738	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-26 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include pes planus. 

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty for training from July 1983 to October 1983 and on active duty from January 2002 to August 2002 and from March 2003 to August 2004, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the RO in Montgomery, Alabama that denied service connection for disabilities of the low back, bilateral feet and bilateral ankles.

A personal hearing was held in April 2011 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) in December 2011 for additional evidentiary development, and the case was subsequently returned to the Board.  

There is another issue that is not before the Board.  In an August 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection and a 10 percent rating for a left elbow disability.  Since the Veteran did not appeal the ratings or effective dates assigned in this decision, this issue is not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

Additional evidence was received from the Veteran in February 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's preexisting bilateral pes planus and hallux valgus was aggravated by his active duty service.

2.  The evidence is at least in relative equipoise that the current bilateral ankle strain is attributable to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, preexisting bilateral pes planus and hallux valgus were aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

2.  Resolving all reasonable doubt in his favor, the Veteran's current chronic bilateral ankle strain was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist the claimant in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims for service connection for bilateral foot and ankle disabilities given the fully favorable nature of the Board's decision.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the April 2011 Board hearing.  Moreover, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate the appeals.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

The Veteran had a period of ACDUTRA from July 1983 to October 1983, and active duty from January 2002 to August 2002 and from March 2003 to August 2004.  He also had additional intervening periods of service in the U.S. Army reserve, including periods of ACDUTRA and INACDUTRA.

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  Without the status as a Veteran, a claimant trying to establish entitlement to service connection cannot use the many presumptions in the law that are available only to Veterans.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

A Veteran is presumed to be in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Arthritis is considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The medical evidence of record shows that the Veteran has been diagnosed with bilateral chronic ankle strain, and bilateral pes planus and hallux valgus.  See reports of VA examinations in January 2012.

Consequently, the determinative issue is whether or not the current disabilities of bilateral feet and bilateral ankles are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) confirm he entered service with pre-existing pes planus.  On enlistment examination in May 1983, prior to his initial period of ACDUTRA, the examiner diagnosed asymptomatic 2nd degree pes planus.  No abnormalities of the spine or ankles were noted.  

On quadrennial examinations in March 1988 and November 1992, the Veteran's lower extremities and feet were listed as normal.  

Private medical records dated in August and October 1993 reflect that the Veteran underwent surgery on his right foot to treat hallux valgus (bunion).

On quadrennial examination in September 1997, the Veteran's lower extremities and feet were listed as normal.  In a September 1997 report of medical history, the Veteran reported a history of foot trouble; the reviewing examiner noted that he had right foot surgery in 1993 with no problems now.

In a June 2004 post-deployment questionnaire, the Veteran said he was concerned about his feet and ankles.

In May 2004, the Veteran was seen for complaints of bilateral ankle pain for two months.  He denied trauma.  On examination, both feet had fallen arches.  The diagnostic assessment was bilateral flat foot and metatarsalgia; arch supports were prescribed.  X-ray studies of the feet and ankles were performed in July 2004 based on the Veteran's complaints of bilateral ankle/foot pain and swelling for nine or ten months.  The left foot was normal, and the right foot showed mild valgus deformity which appeared post-surgical, and there was mild hallux valgus deformity.  The ankles were normal on X-ray study.

In his original claim for service connection in January 2006, the Veteran contended that his bilateral foot and ankle disabilities began in January 2004 during active duty, and that he was treated for this in Qatar.

In statements dated in March 2006, September 2007, and September 2008, the Veteran reiterated his assertions, and reported that his feet and ankles hurt when he had to carry heavy pots of food and load trucks while walking on rocky and unstable terrain in Afghanistan; he said he had swelling in both ankles.

The Veteran underwent a VA examination of the feet and joints in September 2006, and complained of ankle and foot problems which reportedly began during his service in Afghanistan from 2003 to 2004 as a result of standing for 16-17 hours per day while working as a food service sergeant, with continuous walking, standing and lifting.  He said the ground where he worked was covered with loose rocks, and the surface was constantly uneven.  X-ray studies of the ankles were normal, and X-ray studies of both feet showed mild to moderate hallux valgus, and mild pes planus.  The diagnoses were mild bilateral pes planus, hallux valgus, bilateral ankle strain, onychomycosis of the toenails, mid-tarsal and calcaneal cuboid faults, and previous surgery of the first metatarsal head of the right foot.  The examiner noted that only a few of the Veteran's service treatment records were available for review.  The VA examiner opined that the Veteran's current mild bilateral pes planus showed no injury or aggravation beyond the normal progression.

By a letter dated in August 2007, Dr. H. diagnosed chronic ankle and foot pain.  He said that the Veteran's ankle and foot pain "seemed to occur" after the carrying of very heavy pots of food and also carrying heavy ordinance.  The environment was reportedly very rocky.  After that, he continued to have swelling and pain of both ankles.  He also noted that the Veteran had a right foot operation with persistent pain since then.  He stated, "At this time, these are significant events in his military experience which seem to be directly related to his ongoing health concerns."

August 2010 VA X-ray studies of the feet and ankles showed pes planus and hallux valgus, and normal ankles.

The Veteran reiterated many of his contentions at his April 2011 Board hearing.  He stated that he first began having foot problems within about a month after starting his tour in Afghanistan in 2002.  He said that he was constantly walking on a rocky surface every day in his position as a cook, and that he wore out three pairs of boots.  He testified that he had problems with his ankles ever since.  He said there was no real medical care available, so he waited until he returned to Fort Benning to seek treatment.  He was given ankle braces at that time.

On VA examination of the feet in January 2012, the examiner noted that the claims file was reviewed.  The Veteran reported that years of running in combat boots caused progressive bilateral plantar foot pain.  In Korea, in the 1990s, his feet reportedly began hurting severely.  He later had a right bunionectomy.  He currently had constant bilateral ankle instep and arch pain.  An X-ray study showed moderate pes planus bilaterally, mild hallux valgus of the left foot, and status post bunionectomy of the right foot.  The examiner diagnosed bilateral pes planus, bilateral hallux valgus, and right tailor's bunion, and opined that it is unequivocal that the Veteran's bilateral pes planus preexisted any entry into active duty.  The examiner further indicated that the Veteran now has permanent and significant bilateral pes planus with forefoot pronation and hallux valgus, and that there were permanent symptoms of plantar pain, limited mobility and limited prolonged standing/ambulation and foot weakness as a result of his military service aggravating a pre-existing condition and causing permanent symptomatic pes planus.  The examiner provided a supporting rationale, indicating that the Veteran's pes planus was asymptomatic on enlistment but became symptomatic from running in combat boots, which is not uncommon among service members.  

On VA examination of the ankles in January 2012, the examiner noted that the claims file was reviewed, and summarized relevant records.  The examiner diagnosed chronic ankle strain with limitation of motion, and opined that it was not unequivocal that any disorder of either ankle preexisted any entry onto active duty.  The examiner opined that it is at least as likely as not (50 percent or greater probability) that the bilateral ankle disability originated during the Veteran's periods of active service.  The examiner provided a supporting rationale, noting the medical evidence and the Veteran's consistent history regarding the onset of his ankle symptoms, and that he reportedly had multiple untreated ankle sprains.  The examiner opined that the Veteran's chronic ankle pain and swelling was caused by prolonged standing in the food service line and the uneven, rocky ground during active service.

Bilateral Foot Disability 

The Veteran primarily contends that his bilateral foot symptoms began during a period of active duty service, either in 2002 or 2003-2004.  See his original claim, and his hearing testimony.

As noted above, the Veteran has current bilateral foot disabilities:  pes planus and hallux valgus.

The Board finds that bilateral pes planus (flat feet) was noted at the time of the Veteran's May 1983 entrance examination into service, and thus the presumption of soundness is rebutted as to this disability.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Thus, the Veteran cannot bring a claim for service connection for this foot disability, only a claim for service-connected aggravation of pes planus.  The burden falls on him, not VA, to establish aggravation.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

The September 2006 VA examiner opined that the Veteran's mild bilateral pes planus showed no injury or aggravation beyond the normal progression.  In contrast, the January 2012 VA examiner opined that his military service aggravated a pre-existing condition and caused permanent symptomatic pes planus.  The Board assigns greater probative weight to the opinion of the January 2012 examiner as that examiner reviewed the claims file and the medical evidence and provided a supporting rationale for her opinion, and the September 2006 examiner did not.

Bilateral hallux valgus (bunion) was not noted upon examination prior to his initial entry into military service.  However, although there is clear and unmistakable evidence that the disability existed prior to his first period of active duty service in January 2001 (i.e., private medical records showing this condition was diagnosed and surgically treated in 1993), the Board finds that there is not clear and unmistakable evidence that the disability was not aggravated by service in order to rebut the presumption of soundness as to this disability.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Specifically, mild hallux valgus deformity was shown in July 2004, and the January 2012 VA examiner opined that the Veteran now has permanent and significant bilateral pes planus with forefoot pronation and hallux valgus, and that there were permanent symptoms of plantar pain, limited mobility and limited prolonged standing/ambulation and foot weakness as a result of his military service.  

The VA examiner has opined that the current bilateral pes planus was permanently aggravated by service, and linked hallux valgus with service, and has stated that she reviewed the Veteran's medical records.  The Veteran has testified that he had continuous symptoms of pain in his feet since his active service.

Considering this positive medical nexus opinion, the lay statements and testimony by the Veteran, and the current diagnoses, the Board finds that the medical and lay evidence concerning the determinative issue of whether the current bilateral pes planus and hallux valgus were incurred in or aggravated by service are at least in relative equipoise, i.e., about evenly balanced for and against his claim.  Consequently, resolving all reasonable doubt in his favor, the Board finds that service connection is warranted for these disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Finally, the Board finds that right tailor's bunion (bunion of the little toe), first noted on VA examination in January 2012, was not shown in service and there is no medical or lay evidence relating this disability to service.  Hence, service connection is not warranted for this condition.

Bilateral Ankle Disability 

Throughout this appeal, the Veteran has consistently asserted that his current bilateral ankle symptoms began during active service.  

As noted above, the Veteran has current chronic bilateral ankle strain, which was diagnosed on VA examinations in September 2006 and January 2012.

On VA examination of the ankles in January 2012, the examiner opined that it is at least as likely as not (50 percent or greater probability) that the bilateral ankle disability originated during the Veteran's periods of active service.

Considering this positive nexus opinion, the treatment for ankle pain from March to July 2004 during active service, the competent and credible lay statements and testimony by the Veteran as to continuity of ankle symptoms of pain and swelling, and the current diagnosis, the Board finds that the medical and lay evidence concerning the determinative issue of whether the current chronic bilateral ankle strain was incurred in or aggravated by service is at least in relative equipoise, i.e., about evenly balanced for and against his claim.  Consequently, resolving all reasonable doubt in his favor concerning the origin of his current bilateral ankle strain, the Board finds that service connection is warranted for this disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for bilateral pes planus and bilateral hallux valgus is granted, subject to the regulations governing monetary benefits.

Service connection for bilateral ankle strain is granted, subject to the regulations governing monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for service connection for a low back disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that his current low back disability began during a period of reserve service.  In his original claim for service connection in January 2006, he  contended that his low back disability began in July 1987, during "summer camp" (i.e., annual training).  He later said he hurt his back in 1986 or 1987 when lifting artillery without back support in the reserves, and was seen in sick call for back pain a couple of times.  He also reported hurting his back during active duty service in Afghanistan and Qatar due to heavy lifting.  At his April 2011 Board hearing, the Veteran asserted that his back problem began in the mid-1980s, during reserve service.  He said they did not have a sick call, and that all his medical care at that time was from private physicians.  He reported continuous back pain since then, for well over 20 years.  

The Board observes that the Veteran has not yet established Veteran status with regard to any periods of military service prior to January 2002, or after August 7, 2004.  The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that he is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period.   See 38 C.F.R. § 3.1(a), (d); Harris, supra; Paulson, supra.  

Veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status").

The medical evidence of record shows that the Veteran has been diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine.  See report of January 2012 VA spine examination.  The determinative issue is whether or not the current low back disability is attributable to his military service.  The VA examiner provided a negative medical opinion on this point.  Pertinent medical evidence is summarized below.  

A July 5, 1987 STR shows that the Veteran was seen in the emergency room for complaints of low back pain after lifting on kitchen duty.  On examination, there was some tenderness along the lumbar spine but no deformity; movements were within normal limits and there was no neurological deficit.  The disease was lumbar spondylosis.  He was returned to full duty.  The file does not contain a line of duty determination relating to this injury.

On quadrennial examinations in March 1988, November 1992, and September 1997, the Veteran's spine was listed as normal.  In a March 2004 post-deployment questionnaire, the Veteran denied back pain.  

Private medical records dated in late September 2005 from Dr. H. reflect that the Veteran reported constant low back pain for the past fifteen years.  He said his pain started with heavy lifting during service.  The diagnostic assessment was low back pain.  A private X-ray study of the lumbar spine dated in September 2005 (more than one year after separation from active duty), reflects a diagnostic impression of mild degenerative changes involving the L5-S1 facet joints; the study was otherwise unremarkable.

VA outpatient treatment records dated in 2010 reflect that the Veteran complained of chronic low back pain which reportedly began as a result of repetitive heavy lifting in service.  A September 2010 magnetic resonance imaging (MRI) of the lumbar spine showed facet arthropathy and degenerative disc disease of the lumbar spine.  A January 2012 X-ray study showed an essentially normal lumbar spine, with six lumbar vertebrae with a left-sided unilateral lumbarization of L6, and mild lumbar instability.  

Since the January 2012 VA examination, additional relevant service records and private medical records were received from the Veteran in February 2014 regarding a recent back strain in January 2014, apparently during a recent period of reserve service.  Although the Veteran has waived initial RO review of this evidence, the Board finds that this new evidence necessitates additional medical comment and additional procedural development.

Medical records dated in January 2014 reflect that the Veteran injured his back while moving equipment.  The diagnosis was lumbar strain.  A January 29, 2014 sick slip reflects that he was injured in the line of duty and was returned to duty with a limitation of no physical training and a 5 pound weight limit.  A January 30, 2014 statement of medical examination and duty status reflects that he suffered a lumbar strain in the line of duty and the injury is not likely to result in a claim against the government for future medical care.  The medical examiner opined that temporary disability may result.

On remand, the AOJ should attempt to verify the dates and types of the Veteran's service, whether it was active duty, active duty for training, inactive duty training, or active duty for special work.  In particular, the AOJ should attempt to determine the Veteran's duty status on July 5, 1987, and on January 29-30, 2014.

Then, another medical opinion should be obtained, with a review of the January 2014 medical records.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i). The examiner should be asked to opine as to whether any current low back disability is related to service.

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and any other indicated agency or records repository, and request verification of the complete dates and types of the Veteran's service, whether it was active duty, active duty for training, inactive duty training, or active duty for special work.

In particular, the AOJ should attempt to determine the Veteran's duty status on July 5, 1987, and on January 29-30, 2014.

2.  Attempt to obtain any outstanding relevant VA treatment records that may exist and are not duplicative of evidence already of record. 

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for a back disability since service.  After obtaining any necessary authorization, attempt to obtain all identified and relevant records that are not duplicates of those already in the claims file.  

If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

4.  Then, obtain another medical opinion from an appropriate VA examiner regarding the etiology of any current low back disability.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  In particular, the examiner should review the recent medical records dated in January 2014.

The AOJ should advise the VA examiner of the verified dates of the Veteran's service.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current low back disability had its onset in service or is causally related to service.  

The rationale for any opinion expressed should be provided in the examination report.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Then, the AOJ should readjudicate the appeal for service connection for a low back disability, with consideration of any evidence received since the October 2012 supplemental statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond, before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


